DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the communication filed 3/9/2022.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “a tilt angle” on line 7 is indefinite because the difference and relationship between this phrase and the tilt angles already recited on line 5 is unclear.  The previously recited tilt angles reasonably include all tilt angles, and there are therefore no other tilt angles to reference.  It is suggested to state “a tilt angle of the tilt angles.”
As to Claim 18,
The phrase “a first linear segment” on line 14 is indefinite.  Applicant already recites a plurality of linear segments that reasonably includes all linear segments. As such, no other segments exist that could be the first linear segment, but applicant is distinctly reciting this segment from the previously recited linear segments.  The difference and relationship between the segments is therefore unclear.
The phrase “a second linear segment” on line 15 is indefinite.  Applicant already recites a plurality of linear segments that reasonably includes all linear segments. As such, no other segments exist that could be the second linear segment, but applicant is distinctly reciting this segment from the previously recited linear segments.  The difference and relationship between the segments is therefore unclear.
The phrase “a third linear segment” on line 17 is indefinite.  Applicant already recites a plurality of linear segments that reasonably includes all linear segments. As such, no other segments exist that could be the third linear segment, but applicant is distinctly reciting this segment from the previously recited linear segments.  The difference and relationship between the segments is therefore unclear.
The phrase “a fourth linear segment” on line 18 is indefinite.  Applicant already recites a plurality of linear segments that reasonably includes all linear segments. As such, no other segments exist that could be the fourth linear segment, but applicant is distinctly reciting this segment from the previously recited linear segments.  The difference and relationship between the segments is therefore unclear.
As to Claim 27,
The phrase “the first linear segment has a first tilt angle throughout its length, wherein the second linear segment has a second tilt angle throughout its length” on lines 2-3 is indefinite. Applicant has already recited the tilt angles for the magnetoresistive strip in claim 1, and thus it is unclear what other tilt angles applicant is referring to with the above phrase.  It is suggested to recite “a first tilt angle of the tilt angles” and “a second tilt angle of the tilt angles.”
As to Claim 28,
The phrase “the third linear segment has a third tilt angle throughout its length and the fourth linear segment has a fourth tilt angle throughout its length, and wherein the third tilt angle is different than the fourth tilt angle” on lines 2-4 is indefinite.  Applicant has already recited the tilt angles for the magnetoresistive strip in claim 1, and thus it is unclear what other tilt angles applicant is referring to with the above phrase.  It is suggested to recite “a third tilt angle of the tilt angles” and “a fourth tilt angle of the tilt angles.”
As to Claim 30,
The phrase “the third linear segment has a third tilt angle throughout its length and the fourth linear segment has a fourth tilt angle throughout its length, wherein the third tilt angle is different from the first tilt angle and the second tilt angle, and wherein the fourth tilt angle is different from the first tilt angle and the second tilt angle” on lines 2-5 is indefinite.  Applicant has already recited the tilt angles for the magnetoresistive strip in claim 1, and thus it is unclear what other tilt angles applicant is referring to with the above phrase.  It is suggested to recite “a third tilt angle of the tilt angles” and “a fourth tilt angle of the tilt angles.”
As to Claims 2-4, 6, 8, 27, 28, 30, 31, 33, and 34,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 1, 3, 4, 6, 8, 27, 28, 31, 33, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uenoyama (US 6,366,079) in view of Bartos et al. (Bartos) (US 2007/0080683).

    PNG
    media_image1.png
    663
    756
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    558
    727
    media_image2.png
    Greyscale

As to Claims 1, 3, 6,
Uenoyama discloses A magnetoresistive sensor element sensitive to a magnetic field strength, the magnetoresistive sensor element comprising: a magnetoresistive strip (12), (13), (14), (15) comprising a plurality of linear segments of non-zero length arranged in serial on a continuous path (Figures 2A,2B), (see above figure as an example), adjacent linear segments of the plurality of linear segments having different tilt angles that are associated with, in the presence of a rotating magnetic field (see above figure and note each segment forms a different angle with respect each other or an axis such as a vertical axis in the Va direction), wherein a first plurality (e.g. the first and second segments) of the plurality of linear segments form a first substrip (12) on the continuous path and a second plurality (e.g. the third and fourth segments) of 
Uenoyama is said to disclose that the connectors are non-magnetic because the frame used in the device is formed from copper, and as best understood, the frame and wiring connecting each sensor element to each other would therefore be formed from copper.  
Bartos discloses the first and second metal connectors are non-magnetic connectors ((Figure 9) and (Paragraphs [0042] and [0043]) / note the connectors are non-magnetic), and using GMR sensors as the magnetic sensor and a magnetoresistive sensor element sensitive to a magnetic field strength (Paragraph [0042]), the magnetoresistive sensor element comprising: a magnetoresistive strip comprising a plurality of  segments of non-zero length arranged in serial on a continuous path (Figure 9 / note each strip, such as the leftmost (12) can be broken up into adjacent segments), adjacent segments of the plurality of segments having different tilt angles that are associated with, in the presence of a rotating magnetic field, discontinuities at different magnetic field angles at which edge magnetization switching occurs (Figure 9 / note the 
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Uenoyama to include the first and second connectors are non-magnetic, and to include using a GMR sensor having a pinned layer as the MRE device therefore include the first and second connectors are non-magnetic, and a magnetoresistive sensor element sensitive to a magnetic field strength, the magnetoresistive sensor element comprising: a magnetoresistive strip comprising a plurality of linear segments of non- zero length arranged in serial on a continuous path, adjacent linear segments of the plurality of linear segments having different tilt angles that are associated with, in the presence of a rotating magnetic field, discontinuities at different magnetic field angles at which edge magnetization switching occurs, wherein a tilt angle is an orientation between a shape anisotropy axis and an axis perpendicular to and in plane with a reference magnetization of a pinned layer for a given point on the magnetoresistive strip, the magnetoresistive strip is one of a giant magnetoresistive (GMR) strip, or a tunneling magnetoresistive strip (TMR), the second and third substrips being serially connected by a second non-magnetic metal connector given the above disclosure and teaching of Bartos in order 
(Note that the above combination is essentially just teaching in that non-magnetic connectors can be used and that GMR elements can be used for the MRE elements of Uenoyama, and that by teaching in using GMR elements as the MRE elements, the prior art would gain and disclose the above claim features, in the combination.)
As to Claim 4,
Uenoyama discloses the different tilt angles comprise positive and negative tilt angles (Figure 2A).
As to Claim 8,
Uenoyama discloses the third plurality of the plurality of linear segments comprises a fifth linear segment and a sixth linear segment that adjoins the fifth linear segment (see above figure), wherein a third angle exists between the fifth linear segment and the sixth linear segment (see above figure), and wherein a magnitude of the third angle is different from the magnitude of the first angle and the magnitude of the second angle (Figure 2A), (see above figure / note the third angle is 90 degrees and will therefore be different than the first and second angles as seen above).
As to Claim 27,

As to Claim 28,
Uenoyama discloses the third linear segment has a third tilt angle throughout its length and the fourth linear segment has a fourth tilt angle throughout its length, and wherein the third tilt angle is different than the fourth tilt angle (Figure 2A), (see above figure and note that because the segments form different angles with respect to any common axis, such as an axis in the up/down or left/right direction, they form the claimed different tilt angles).
As to Claim 30,
Uenoyama discloses the third linear segment has a third tilt angle throughout its length and the fourth linear segment has a fourth tilt angle throughout its length, wherein the third tilt angle is different from the first tilt angle and the second tilt angle, and wherein the fourth tilt angle is different from the first tilt angle and the second tilt angle (Figure 2A), (see above figure and note that because the segments form different angles with respect to any common axis, such as an axis in the up/down or left/right direction, they form the claimed different tilt angles).
As to Claim 31,
Uenoyama discloses each linear segment of the second plurality has a different tilt angle than each linear segment of the first plurality (Figure 2A), (see above figure and note that because the segments form different angles with respect to any common axis, such as an axis in the up/down or left/right direction, they form the claimed different tilt angles).
As to Claim 33,

    PNG
    media_image3.png
    663
    761
    media_image3.png
    Greyscale

Uenoyama discloses the plurality of linear segments comprises a fifth linear segment and a sixth linear segment that adjoins the fifth linear segment at a third vertex on the continuous path (see above figure), wherein the third vertex corresponds to a third angle (see above figure), wherein the third vertex is between the first vertex and the second vertex along the continuous path, and wherein a magnitude of the third angle is less than the magnitude of the first angle and greater than the magnitude of the second angle (see above figure / note that the figure from claim 1 can be adjusted to use the above segment configuration instead which discloses the claim features), (Figure 2A).

Uenoyama discloses the third angle is measured from the fifth linear segment to the sixth linear segment about the third vertex (see above figure from Claim 33), (Figure 2A).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uenoyama (US 6,366,079) in view of Bartos et al. (Bartos) (US 2007/0080683) and in further view of  Kataoka (US 3,691,502).
As to Claim 2,
Uenoyama in view of Bartos does not disclose a width of at least one of the plurality of linear segments varies from a width of at least one other of the plurality of linear segments.  
Kataoka discloses a width of at least one of the plurality of linear segments varies from a width of at least one other of the plurality of linear segments (Figure 11 / note the difference in width between the segments of (5) in contrast with (5’)),(Column 6, Lines 10-14).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Uenoyama in view of Bartos to include a width of at least one of the plurality of linear segments varies from a width of at least one other of the plurality of linear segments as taught by Kataoka in order to advantageously be able to restrict unwanted resistance variations due to changes in the variation of the position of the magnetic field (Column 5, Lines 62-68).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kataoka (US 3,691,502) in view of Uenoyama (US 6,366,079) in view of Bartos et al. (Bartos) (US 2007/0080683).

    PNG
    media_image1.png
    663
    756
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    512
    480
    media_image4.png
    Greyscale

As to Claim 18,
Kataoka discloses a magnetoresistive strip (5),(5’),(5n-1) comprising a plurality of serially coupled, linear segments of non-zero length (see above figure), adjacent ones of the plurality of serially coupled, linear segments having different widths (Figure 11 / note the widths of adjacent segments from one substrips such as (5) are different than the widths of (5’), wherein the plurality of serially coupled, linear segments are serially coupled by non-magnetic metal connectors (note electrodes (9,wire b and 10),(9,wire b and 10’, wire a), (9,wire b and 10n-1, wire a) and the associated wiring to point a and b), wherein each linear segment of the serially coupled, linear segments on a first continuous path between a first non-magnetic metal connector 
Kataoka discloses the use of electrodes such as 10 and connection wires such as a,b, and such elements would reasonably be non-magnetic connectors as otherwise they would interfere with the magnetic signal.  That stated Kataoka does not expressly disclose that the connection 
Bartos discloses the first, second, and third metal connectors are non-magnetic connectors ((Figure 9) and (Paragraphs [0042] and [0043]) / note the connectors are non-magnetic), and using GMR sensors as the magnetic sensor and adjacent ones of the plurality of serially coupled segments are associated with, in the presence of a rotating magnetic field, discontinuities at different magnetic field angles at which edge magnetization switching occurs ((Figure 9) and (Paragraphs [0042] and [0043]) / note the feature starting with the “adjacent” term is substantially the same as part of the rejection of claim 1 utilizing Bartos which was affirmed by the Board in the Board Decision of 1/25/2019. Also note that such a feature is a property of the system as applicant explains in the middle of page 2 of the disclosure which explains how xMR sensors have the type of discontinuities applicant is claiming).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Kataoka to include  the first, second, and third metal connectors are non-magnetic connectors, using GMR sensor elements as the magneto-resistive elements and that adjacent ones of the plurality of serially coupled segments having different widths that are associated with, in the presence of a rotating magnetic field, discontinuities at different magnetic field angles at which edge magnetization switching occurs given the above disclosure and teaching of Bartos in 
Uenoyama discloses a first linear segment on the first continuous path meets a second linear segment on the first continuous path at a first vertex and a first angle is measured from the first linear segment to the second linear segment about the first vertex (see above figure),and wherein a third linear segment on the first continuous path meets a fourth linear segment on the first continuous path at a second vertex and a second angle is measured from the third linear segment to the fourth linear segment about the second vertex, a magnitude of the first angle is different from a magnitude of the second angle (see above figure), (Figures 2A,2B), (Column 3, Lines 62-68), (Column 4, Lines 1-6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kataoka in view of Bartos to include a magnitude of the first angle is different from a magnitude of the second angle as taught by Uenoyama in order to advantageously utilized angles for the magnetoresistive substrip segments that can avoid waveform deformation (Column 4, Lines 1-5), and thus reduce error in the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858